Name: Commission Regulation (EEC) No 3150/82 of 25 November 1982 amending for the fourth time Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 82 Official Journal of the European Communities No L 331 /33 COMMISSION REGULATION (EEC) No 3150/82 of 25 November 1982 amending for the fourth time Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas this opportunity should be used to specify the representative rate applicable for the conversion of the aids into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2144/82 (2), and in particular Articles 7 (7), 8 (3), 9 (5) and 12a (5) thereof, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/82 (4), and in particular Article 5 thereof, Regulation (EEC) No 2600/79 is hereby amended as follows : 1 . Article 8 is replaced by the following : 'Article 8Whereas experience with the various systems of private storage of agriculture products has shown that it should be specified to what extent Council Regula ­ tion (EEC, Euratom) No 1182/71 (*) is applicable for the determination of periods, dates and time limits relating to these systems and to define accurately the dates for the start and finish of storage under contract ; Whereas Article 3 (4) of Regulation (EEC, Euratom) No 1182/71 provides that where the last day of a period is a public holiday, Sunday or Saturday, the period ends with the expiry of the last hour of the following working day ; whereas the application of this provision in the case of storage contracts may not be in the interest of operators and in fact may give rise to unequal treatment ; whereas, therefore, a derogation should be provided for in respect of the determination of the final day of storage under contract ; 1 . The periods, dates and time limits referred to in this Regulation shall be determined in accor ­ dance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regula ­ tion shall not apply to the determination of the duration of the storage period . 2. The first day of the period of storage shall be the day following the date of conclusion of the contract. 3 . However, if a contract is concluded for a storage period beginning after the day following that on which it is signed, the first day of the storage period may not be later than :  16 February, for long-term storage contracts,  the eighth day following the date on which the contract is signed, for short-term storage contracts,  the day following the last date fixed for conclu ­ sion of the storage contracts referred to in the first indent of the second subparagraph of Article 12a (2) of Regulation (EEC) No 337/79 , for the said storage contracts . Whereas, therefore, Article 8 of Commission Regula ­ tion (EEC) No 2600/79 (6), as last amended by Regula ­ tion (EEC) No 3632/81 P), should be amended ; (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 227, 3 . 8 . 1982, p . 1 . 0 OJ No L 106, 29 . 4. 1977, p . 27 . (4) OJ No L 295, 21 . 10 . 1982, p . 6 . 0 OJ No L 124, 8 . 6 . 1971 , p . 1 . (s) OJ No L 297, 24 . 11 . 1979, p . 15 . 0 OJ No L 363, 18 . 12 . 1981 , p . 22 . (') OJ No L 124, 8 . 6 . 1971 , p . 1 . No L 331 /34 Official Journal of the European Communities 26. 11 . 82 2 . The following Article 12 is inserted : Article 2 Article 12 This Regulation shall enter into force on 1 6 December 1982. It shall apply to storage contracts concluded from that date. It shall apply, at the request of the person concerned, to contracts in force at the time when it enters into force. The representative rate to be used for the conver ­ sion into national currency of the amounts referred to in Article 1 1 shall , for each day of storage under contract, be the representative rate applicable to the wine sector on that day.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1982. For the Commission Poul DALSAGER Member of the Commission